DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/834,571, filed on 7/12/2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 6 “the first color filter” should be changed to “the second color filter”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,249,663.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-11 of the instant application is a broader recitation and an obvious variation of claim 7 of U.S. Patent No. 10,249,663.  A mapping of the corresponding claims appears below.

Regarding claim 10, claim 10 is an obvious variation of claim 7 of US 10,249,663.  Please see the chart below
Present application (17/549,212)
Reference Patent (10,249,663)
Notes
A light-detecting device, comprising: 
A solid-state imaging device comprising: 
Obvious variation
A pixel unit comprising: a first insulating film having a first opening corresponding to a plurality of photoelectric conversion regions, each of the plurality of photoelectric conversion regions being configured to receive light of a first color through the first opening; a second insulating film having a second opening corresponding to a first single photoelectric conversion region, the first single photoelectric conversion region being configured to receive light of a second color through the second opening, and the second opening having a size smaller than a size of the first opening. 
First to fourth photodiodes arranged in order from the first photodiode to the second photodiode to the third photodiode to the fourth photodiode along a first direction; a first separation region…; a second separation region…; a third separation region…; a first metal…; a second metal…; a first color filter disposed above the first photodiode; a second color filter disposed above the second photodiode; a third color filter disposed above the third photodiode; a fourth color filter disposed above the fourth photodiode; a first on-chip lens disposed above the first color filter and configured to focus incident light on the first photodiode; a second on-chip lens disposed above the second and third color filter and configured to focus incident light on the second and third photodiode; and a third on-chip lens disposed above the fourth color filter and configured to focus incident light on the fourth photodiode, wherein the second color filter and the third color filter are configured to transmit incident light with a same wavelength range, wherein each of the first, the second, and the third separation region comprises an insulating material.
Obvious variation and broader recitation


Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,704,921.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-11 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 8,704,921.  A mapping of the corresponding claims appears below.

Regarding claim 10, claim 10 is an obvious variation of claim 1 of US 8,704,921.  Please see the chart below
Present application (17/549,212)
Reference Patent (8,704,921)
Notes
A light-detecting device, comprising: 
A solid-state imaging device comprising: 
Obvious variation
A pixel unit comprising: a first insulating film having a first opening corresponding to a plurality of photoelectric conversion regions, each of the plurality of photoelectric conversion regions being configured to receive light of a first color through the first opening; a second insulating film having a second opening corresponding to a first single photoelectric conversion region, the first single photoelectric conversion region being configured to receive light of a second color through the second opening, and the second opening having a size smaller than a size of the first opening. 
A plurality of pixels; photodiodes which are formed separately for respective ones of the pixels arranged in a matrix shape on a light sensing surface of a semiconductor substrate; a signal reading unit which is formed on the semiconductor substrate and reads a signal charge generated and charged in the photodiodes or a voltage in accordance with the signal charge; an insulating film which is formed on the semiconductor substrate so as to cover the photodiodes and includes optical waveguides; color filters which are formed on the insulating film; and a plurality of on-chip lenses which are formed on the color filters, wherein in a layout, first pixel combinations and second pixel combinations are alternately arranged both in horizontal and vertical directions, the first pixel combination having a layout in which two green pixels are arranged both in the horizontal and vertical directions and a total of four pixels are arranged while provided with a green color filter as their color filter, the second pixel combination having a layout in which two pixels are arranged both in the horizontal and vertical directions, a total of four pixels are arranged, and two red pixels having red color filters and two blue pixels having blue color filters are arranged, wherein a first on-chip lens is shared by a plurality of green pixels, and a second on-chip lens is individually formed for a red pixel or a blue pixel.
Obvious variation and broader recitation



Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,446,498.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-11 of the instant application is a broader recitation and an obvious variation of claim 3 of U.S. Patent No. 8,446,498.  A mapping of the corresponding claims appears below.

Regarding claim 10, claim 10 is an obvious variation of claim 3 of US 8,446,498.  Please see the chart below
Present application (17/549,212)
Reference Patent (8,446,498)
Notes
A light-detecting device, comprising: 
A solid-state imaging device comprising: 
Obvious variation
A pixel unit comprising: a first insulating film having a first opening corresponding to a plurality of photoelectric conversion regions, each of the plurality of photoelectric conversion regions being configured to receive light of a first color through the first opening; a second insulating film having a second opening corresponding to a first single photoelectric conversion region, the first single photoelectric conversion region being configured to receive light of a second color through the second opening, and the second opening having a size smaller than a size of the first opening. 
A plurality of pixels; photodiodes which are formed separately for respective ones of the pixels arranged in a matrix shape on a light sensing surface of a semiconductor substrate; a signal reading unit which is formed on the semiconductor substrate and reads a signal charge generated and charged in the photodiodes or a voltage in accordance with the signal charge; an insulating film which is formed on the semiconductor substrate so as to cover the photodiodes and includes optical waveguides; color filters which are formed on the insulating film; and on-chip lenses which are formed on the color filters, wherein in a layout, first pixel combinations and second pixel combinations are alternately arranged both in horizontal and vertical directions, the first pixel combination having a layout in which two green pixels are arranged both in the horizontal and vertical directions and a total of four pixels are arranged while provided with a green color filter as their color filter, the second pixel combination having a layout in which two pixels are arranged both in the horizontal and vertical directions, a total of four pixels are arranged, and two red pixels having red color filters and two blue pixels having blue color filters are arranged so that the two red pixels and the two blue pixels are diagonally placed, wherein one on-chip lens is formed for each first pixel combination as the on-chip lens; wherein one on-chip lens is formed for each pixel of the second pixel combination as the on-chip lens, and a diameter of one on-chip lens for each pixel of the second pixel combination is different from that of one on-chip lens for the first pixel combination.
Obvious variation and broader recitation


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 1 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 10 of the instant application 17/549,212 is encompassed by the combination of claim 1 of US 11,233,083 and the Godaiin reference, allowing claim 10 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 1 of US 11,233,083 does not explicitly disclose a third insulating film having a third opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 11 of the instant application 17/549,212 is encompassed by the combination of claim 1 of US 11,233,083 and the Godaiin reference, allowing claim 11 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 1 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 12 of the instant application 17/549,212 is encompassed by the combination of claim 1 of US 11,233,083 and the Godaiin reference, allowing claim 12 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 1 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 13 of the instant application 17/549,212 is encompassed by the combination of claim 1 of US 11,233,083 and the Godaiin reference, allowing claim 13 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 4 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 4 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 14 of the instant application 17/549,212 is encompassed by the combination of claim 4 of US 11,233,083 and the Godaiin reference, allowing claim 14 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 11 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 11 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 15 of the instant application 17/549,212 is encompassed by the combination of claim 11 of US 11,233,083 and the Godaiin reference, allowing claim 15 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 15 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 15 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 16 of the instant application 17/549,212 is encompassed by the combination of claim 15 of US 11,233,083 and the Godaiin reference, allowing claim 16 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 16 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 16 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 17 of the instant application 17/549,212 is encompassed by the combination of claim 16 of US 11,233,083 and the Godaiin reference, allowing claim 17 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 2 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 2 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 18 of the instant application 17/549,212 is encompassed by the combination of claim 2 of US 11,233,083 and the Godaiin reference, allowing claim 18 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 2 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 2 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 19 of the instant application 17/549,212 is encompassed by the combination of claim 2 of US 11,233,083 and the Godaiin reference, allowing claim 19 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US 11,233,083 in view of Godaiin US 2009/0002531.  It is noted that claim 17 of US 11,233,083 does not explicitly disclose a first insulating film having a first opening and a second insulating film having a second opening, however Godaiin discloses that it is well known in the digital imaging art for a CMOS imaging device to include a side wall including insulating films 75, 76 having openings corresponding to a photoelectric conversion region PD 31 (figure 17; paragraph 83).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 17 of US 11,233,083 with the teachings disclosed by Godaiin so that image signals may be captured and read out in an efficient manner with reduced image noise.
In view of the above, since the subject matter recited in claim 20 of the instant application 17/549,212 is encompassed by the combination of claim 17 of US 11,233,083 and the Godaiin reference, allowing claim 20 of the instant Application 17/549,212 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699